Citation Nr: 0118713	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  97-34 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Two Sons


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from July 1939 to September 
1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the Newark, 
New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for bilateral hearing loss.


FINDINGS OF FACT

1.  The May 1986 rating decision which denied service 
connection for hearing loss and the September 1996 Board 
decision which denied service connection for hearing loss are 
final.

2.  The evidence submitted subsequent to the September 1996 
Board decision bears directly and substantially upon the 
specific matter under consideration and by itself and in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for bilateral hearing loss.


CONCLUSION OF LAW

1. The September 1996 Board decision that denied service 
connection for hearing loss is final.  38 U.S.C.A. §§ 7104, 
7105 (West 1991 & Supp. 2000); 38 C.F.R. § 3.104 (2000).

2.  The evidence received subsequent to the September 1996 
Board decision is new and material and serves to reopen the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7104, 7105 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claimant contends that new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for bilateral hearing loss.  He further contends 
that bilateral hearing loss was incurred in service and that 
service connection therefor is warranted.  After a review of 
the record, the Board finds that the claimant has submitted 
new and material evidence and his claim of entitlement to 
service connection for bilateral hearing loss is reopened.  
To that extent only, his claim is allowed.

Prior decisions of the Board and the RO are final and may be 
reopened only upon receipt of additional evidence which, 
under applicable statutory and regulatory provisions, is both 
new and material so as to warrant revision of the previous 
decision.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991).  
"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely redundant and cumulative, in that it 
presents new information.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1990).  When determining whether the claimant has 
submitted new and material evidence to reopen the claim, 
consideration must be given to all of the evidence submitted 
since the last final denial of the claim.  Evans v. Brown, 9 
Vet. App. 273 (1996); Glynn v. Brown, 6 Vet. App. 523 (1994).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

A two-step analysis is conducted on appeals attempting to 
reopen a finally denied claim.  The Board must first 
determine whether the claimant has presented new and material 
evidence under 38 C.F.R. § 3.156(a) (2000) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
1991).  Then, if new and material evidence has been submitted 
to reopen the claim, the Board may then proceed to evaluate 
the merits of the claim but only after ensuring that the duty 
to assist has been fulfilled.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); see also Winters v. West, 12 Vet. App. 203, 
206 (1999); Elkins v. West, 12 Vet. App. 209 (1999).

The Board notes that the claimant did not perfect an appeal 
of the May 1986 rating decision denial of his claim of 
entitlement to service connection for hearing loss.  The 
veteran's claim of entitlement to service connection for 
hearing loss was also denied by a September 1996 Board 
decision.  Those decisions are final.  38 U.S.C.A. §§ 7104, 
7105 (West 1991).  Therefore, pursuant to the Court's holding 
in Evans v. Brown, 9 Vet. App. 273 (1996), the Board will 
consider whether new and material evidence has been submitted 
to reopen the claim of entitlement to service connection for 
bilateral hearing loss subsequent to the September 1996 Board 
decision, which is the most recent final denial of the 
veteran's claim.

Service connection may be established for a disease or injury 
incurred in or aggravated by active service, resulting in a 
current disability.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (2000).  Disability which is 
proximately due to or the result of a disease or injury 
incurred in or aggravated by service will also be service-
connected.  38 C.F.R. § 3.310 (2000).  Service connection may 
also be established for a chronic disease manifested to a 
compensable degree within a presumptive period following 
separation from service.  38 C.F.R. §§ 3.307, 3.309 (2000).  
Organic diseases of the nervous system appearing to a 
compensable degree within one year of service are presumed to 
be service connected.  38 C.F.R. §§ 3.307, 3.309 (2000).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2000).

The new evidence received subsequent to the September 1996 
Board decision includes a VA audiological report dated in 
November 1996.  On that audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
50
105
85
LEFT
20
20
45
85
95

Speech audiometry appears to reveal speech recognition 
ability of 76 percent and 84 percent in the right ear and of 
64 and 80 percent in the left ear.

The findings of that November 1996 VA audiological evaluation 
meet the criteria of 38 C.F.R. § 3.385, and thus demonstrate 
hearing loss which constitutes a disability for VA purposes.

The Board finds that the claimant has submitted evidence 
which shows that he currently has hearing loss which 
constitutes a disability for VA purposes.  The lack of 
evidence showing the presence of hearing loss which would 
qualify as a disability for VA purposes was among the bases 
for the denial of the veteran's claim in the September 1996 
Board decision.  Therefore, the Board finds that the new 
medical evidence demonstrating the presence of hearing loss 
disability is so significant that it must be considered in 
order to fairly decide the merits of the claim.

Accordingly, the Board finds that new and material evidence 
has been received to reopen the claim of entitlement to 
service connection for bilateral hearing loss and that claim 
is reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.156 (2000).


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss and that claim is hereby reopened.  To that 
extent only, this claim is allowed.


REMAND

The Board has determined that new and material evidence has 
been submitted to reopen the veteran's claim of entitlement 
to service connection for post-traumatic stress disorder.  It 
is now incumbent upon the RO to review the entire evidentiary 
record, in accordance with regulatory and statutory 
provisions that govern the adjudication of a reopened claim, 
prior to any further Board consideration of this issue.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Furthermore, VA has a duty to assist claimants in the 
development of facts pertinent to claims and VA must 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
The Board finds that a VA examination is needed in order to 
determine whether the veteran's hearing loss may be the 
result of acoustic trauma incurred in service.

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a VA audiological examination.  The 
claims folder and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  This review should 
be indicated in the examination report.  
Specifically the examiner should provide 
the following information:

The examiner should provide an 
opinion as to whether it is as 
likely as not that the veteran's 
hearing loss is the result of 
acoustic trauma incurred during his 
active duty service.

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  If 
the requested examination does not 
include adequate responses to the 
specific opinion requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000) (if the 
examination report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes).  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).

3.  Following completion of the 
foregoing, the RO should review the issue 
on appeal, complying with all applicable 
notice and development requirements.  If 
the decision remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded the applicable 
period of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with any requested development may result in the denial of 
the claim.  See, 38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994); see also 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, the VBA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
 8.44-8.45, 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 



